Citation Nr: 0323592	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-18 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than February 17, 
1995, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from January 1966 to 
January 1969 and from October 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim on appeal.  

In April 2003, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  As a result, Social Security 
Administration records were obtained.  Since undertaking the 
aforementioned development, the United States Court of 
Appeals for the Federal Circuit invalidated the provisions of 
38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver from the appellant of his 
or her right to have this new evidence initially considered 
by the RO.  No waiver has been obtained in this case.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should readjudicate the 
veteran's claim for an earlier effective 
date in light of the additional evidence 
added to the claims folder since the last 
Supplemental Statement of the Case (SSOC).

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

